DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0301433 Sadowsky et al. hereinafter “Sadowsky”, in view of WO 2014/102722 to Ben et al., hereinafter “Ben” (both cited previously).
Regarding claim 1, Sadowsky discloses an information processing device (Figure 1, element 100 and Para 26 disclosing a system for analyzing mental states) comprising: an estimation unit (Figure 1, element 152 and Para 32 and 46) configured to estimate states of a plurality of target users (Para 33) based on temporally sequential sensing data (Figure 1, elements 112-116; the spec describes temporally sequential sensing data as a pulse wave signal, Para 6 describes the measurement of heart rate and Para 26 describes the data constantly being collected over a timeline, which inherently reads on a pulse waveform) of at least one sensor (Figure 1, elements 112-116); and an output control unit (Figure 1, element 140 and Para 31) configured to perform output corresponding to a plurality of estimation results of at least one target user (Para 31 describes that a plurality of mental states are identified and displayed and display of the results of the measurements) of the plurality of target users to indicate the temporally sequential sensing data related to the at least one target user (Para 31 discloses that the data collected, including heart rate can be displayed), wherein each estimation result (Para 31) of the plurality of estimation results indicates a plurality of estimated states of the at least one target user (Para 31, display of mental states), wherein the plurality of estimated states indicate at least an estimated respective concentration degree of the at least target user (Para 26 discloses that the system and method analyze mental states ones of which can be cognitive, more specifically a concentration, see also Para 46. Figure 14 and Para 73 disclose that the mental state analysis, which can be a concentration analysis, includes observing an intensity or probability of the mental state occurring, which translates to a degree of concentration), wherein the output control unit (Figure 1, element 140 and Para 31) is further configured to determine whether to perform output to notify to continue an event in which the plurality of target users participate based on the temporally sequential data related to the plurality of target users (Para 6 discloses that the rendering may comprise recommending a course of action to the user, which can include continuing a current event), and wherein the estimation unit and the output control unit are each implemented via at least one processor (Para 32 discloses that the analyzer, estimation unit, can be a processor which connects to the other systems of Figure 1, including the output control unit).
Even if Sadowsky does not explicitly state to notify whether to continue an event in which the plurality of target users participate.
Ben discloses an electronic device that detects mental states (Para 121) and teaches continuing or stop an event based on analyses of sensing data (Para 197 and 337).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have explicitly stated whether the users should continue or stop an action as taught by Ben, in the invention of Sadowsky, in order to schedule actions that are most effective and beneficial to the user (Para 337).
Regarding claim 2, Sadowsky discloses the estimation unit (Figure 1, element 152 and Para 32 and 46) estimates emotion of each target user (Para 25) based on temporally sequential sensing data (Figure 1, elements 112-116; the spec describes temporally sequential sensing data as a pulse wave signal, Para 6 describes the measurement of heart rate and Para 26 describes the data constantly being collected over a timeline, which inherently reads on a pulse waveform) obtained by a biosensor (Figure 8, element 812 and Para 58) mounted on the target user (Figure 8, element 810).
Regarding claim 3, Sadowsky discloses the estimation unit (Figure 1, element 152 and Para 32 and 46) estimates emotion of each target user after the temporally sequential sensing data is acquired (Figure 2 shows the flow chart of the steps taken to estimate the emotion of the user, starting with capturing the data 210, then analyze the mental state 250, also see Para 42).
Regarding claim 4, Sadowsky discloses a learning unit (Para 7 this would be part of a processor; Para 64 describes machine learning) configured to learn emotional tendency of each target user (Para 64; learning the mental state, which includes emotional tendency as per Para 25) by using the temporally sequential sensing data acquired in the past (Para 64; it trains the computer system using section of data measured in the past), wherein the learning unit is implemented via at least one processor (Para 7 this would be part of a processor; Para 64 describes machine learning).
Regarding claim 5, Sadowsky discloses an evaluation acquisition unit (Para 54; the electronic display has input means to receive an evaluation, see para 64) configured to acquire evaluation of content of the output by the target user (Para 63 and 64), wherein the learning unit (Para 64) learns the emotional tendency of the target user based on the evaluation (Para 64), wherein the evaluation acquisition unit is implemented via at least one processor (Para 32, 36, and 56).
Regarding claim 6, Sadowsky discloses the output control unit (Figure 1, element 140 and Para 31) performs, as the output, control of a device used by the target user or a device installed near the target user (Para 31 and 54; the rendering device can control the users device and render a display of information).
Regarding claim 7, Sadowsky discloses the output control unit (Figure 1, element 140 and Para 31) performs, as the output, control of a device used by a user included in a group to which the target user belongs (Para 31 and 54; the rendering device can control the users device and render a display of information; Para 33 describes that this analysis can be done on a group of people and their mental states can be displayed, it is inherent that the users device will be part of a group of devices that this information will be displayed on).
Regarding claim 8, Sadowsky discloses the output control unit (Figure 1, element 140 and Para 31) controls the device to display a recommended action (Para 6; the rendering may further comprise recommending a course of action based on the mental state of the individual) in accordance with the estimation result (Para 6).
Regarding claim 9, Sadowsky discloses the estimation unit (Figure 1, element 152 and Para 32 and 46) estimates emotion of a group (Para 33; collective mental state) of target users among the plurality of target users (Para 33).
Regarding claim 10, Sadowsky discloses the output control unit (Figure 1, element 140 and Para 31) performs, as the output, control of a device used by a user included in the group (Para 31 and 54; the rendering device can control the users device and render a display of information; Para 33 describes that this analysis can be done on a group of people and their mental states can be displayed, it is inherent that the users device will be part of a group of devices that this information will be displayed on) to display a recommended action (Para 6; The rendering may further comprise recommending a course of action based on the mental state of the individual) in accordance with the estimation result (Para 6).
Regarding claim 11, Sadowsky discloses the output control unit (Figure 1, element 140 and Para 31) performs combination evaluation of combinations of the target users (Para 33; a collective analysis can be done on the collective mental state to evaluate the response) included in the group based on the estimation result (Para 33).
Regarding claim 13, Sadowsky discloses the output control unit (Figure 1, element 140 and Para 31) outputs candidates of the target users (Para 44 discloses that the target user can be correlated with other people based on mental state) for next combination based on the combination evaluation (Para 44).
Regarding claim 14, Sadowsky discloses the temporally sequential sensing data (Figure 1, elements 112-116 and Para 6) is acquired by a beat sensor (Para 58; a sensor acquired to measure heart rate) directly mounted on part of the body of the target user (Para 58) and configured to detect heart rate or pulse rate (Para 58).
Regarding claim 15, Sadowsky discloses the temporally sequential sensing data (Figure 1, elements 112-116 and Para 6) is acquired from a sweating sensor (Para 47 discloses that the physiological data might include galvanic skin response, acquired by a physiological sensor, meaning the sensor inherently measures sweat) directly mounted on part of the body of the target user (Para 58) and configured to detect sweating (Para 47, it is inherent that a galvanic sensor can detect sweat).
Regarding claim 16, Sadowsky discloses the temporally sequential sensing data (Figure 1, elements 112-116 and Para 6) is acquired from a sensor directly mounted on part of the body of the target user (Para 58) and configured to detect at least one of blood pressure, brain wave, breathing, myopotential, and skin temperature (Para 58 discloses blood pressure and skin temperature).
Regarding claim 17, Sadowsky discloses the estimation unit (Figure 1, element 152 and Para 32 and 46) estimates a state of a group of target users among the plurality of target users (Para 33) based on the temporally sequential sensing data input by each target user of the group of target users (Para 33 discloses the analysis is done on the input that was received from the sensed data; data collection).
Regarding claim 18, Sadowsky discloses the output control unit (Figure 1, element 140 and Para 31) performs, as the output, control of a device installed around the group (Para 72 and Figure 13. The results of a group of people can be displayed on an electronic display, Para 54, that can be viewed by the entire group).
Regarding claim 19, Sadowsky discloses an information processing method (Para 25) comprising: estimating states of one or a plurality of target (Para 33 and 46) users based on temporally sequential sensing data (Figure 1, elements 112-116; the spec describes temporally sequential sensing data as a pulse wave signal, Para 6 describes the measurement of heart rate and Para 26 describes the data constantly being collected over a timeline, which inherently reads on a pulse waveform) of at least one sensor (Figure 1, elements 112-116); and performing output corresponding to a plurality of estimation results of at least one target user (Para 31 describes that a plurality of mental states are identified and displayed and display of the results of the measurements) of the plurality of target users to indicate the temporally sequential sensing data related to the at least one target user (Para 31 discloses that the data collected, including heart rate can be displayed), wherein each estimation result (Para 31) of the plurality of estimation results indicates a plurality of estimated states of the at least one target user (Para 31, display of mental states), wherein the plurality of estimated states indicate at least an estimated respective concentration degree of the at least one target user (Para 26 discloses that the system and method analyze mental states ones of which can be cognitive, more specifically a concentration, see also Para 46. Figure 14 and Para 73 disclose that the mental state analysis, which can be a concentration analysis, includes observing an intensity or probability of the mental state occurring, which translates to a degree of concentration), and wherein it is further determined whether to perform the output (Figure 1, element 140 and Para 31) to notify to continue an event in which the plurality of target users participate based on the temporally sequential data related to the plurality of target users (Para 6 discloses that the rendering may comprise recommending a course of action to the user, which can include continuing a current event).
Even if Sadowsky does not explicitly state to continue an event in which the plurality of target users participate.
Ben discloses an electronic device that detects mental states (Para 121) and teaches continuing or stop an event based on analyses of sensing data (Para 197 and 337).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have explicitly stated whether the users should continue or stop an action as taught by Ben, in the invention of Sadowsky, in order to schedule actions that are most effective and beneficial to the user (Para 337).
Regarding claim 20, Sadowsky discloses a non-transitory computer-readable storage medium (Para 80) having embodied thereon a computer program (Para 7 and 80), which when executed by a computer causes the computer to execute a method (Para 7), the method comprising : estimating states of a plurality of target users (Para 7, 33, and 46) based temporally sequential sensing data (Figure 1, elements 112-116; the spec describes temporally sequential sensing data as a pulse wave signal, Para 6 describes the measurement of heart rate and Para 26 describes the data constantly being collected over a timeline, which inherently reads on a pulse waveform) of at least one sensor (Figure 1, elements 112-116); and performing output corresponding to a plurality of estimation results of at least one target user (Para 31 describes that a plurality of mental states are identified and displayed and display of the results of the measurements) of the plurality of target users to indicate the temporally sequential sensing data related to the at least one target user (Para 31 discloses that the data collected, including heart rate can be displayed), wherein each estimation result (Para 7 and 31) of the plurality of estimation results indicates a plurality of estimated states of the at least one target user (Para 31, display of mental states), wherein the plurality of estimated states indicate at least an estimated respective concentration degree of the at least one target user (Para 26 discloses that the system and method analyze mental states ones of which can be cognitive, more specifically a concentration, see also Para 46. Figure 14 and Para 73 disclose that the mental state analysis, which can be a concentration analysis, includes observing an intensity or probability of the mental state occurring, which translates to a degree of concentration), and wherein it is further determined whether to perform the output (Figure 1, element 140 and Para 31) to notify to continue an event in which the plurality of target users participate based on the temporally sequential data related to the plurality of target users (Para 6 discloses that the rendering may comprise recommending a course of action to the user, which can include continuing a current event).
Even if Sadowsky does not explicitly state to continue an event in which the plurality of target users participate.
Ben discloses an electronic device that detects mental states (Para 121) and teaches continuing or stop an event based on analyses of sensing data (Para 197 and 337).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have explicitly stated whether the users should continue or stop an action as taught by Ben, in the invention of Sadowsky, in order to schedule actions that are most effective and beneficial to the user (Para 337).
Regarding claim 21, Sadowsky discloses the output control unit (Figure 1, element 140 and Para 31) performs the output corresponding to the estimation result (Para 31) of the estimated states (Para 31, display of mental states) of the plurality of target users (Para 6) to notify whether to continue the event (Para 6 discloses that the rendering may comprise recommending a course of action to the user, which can include continuing a current event) for a plurality of target users (Para 6).
Sadowsky does not disclose continuing an event when estimated concentration degrees of at least two target users of the plurality of target users are each higher than a concentration degree threshold.
However, Ben teaches comparing signals to a threshold value to determine concentration degree (Para 197) and notifying the user whether to continue driving or not based on that threshold comparison (Para 197 and 337; driving in this case is considered an event since it was not defined).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have explicitly stated whether the users should continue or stop an action as taught by Ben, in the invention of Sadowsky, in order to schedule actions that are most effective and beneficial to the user (Para 337).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0301433 Sadowsky et al. hereinafter “Sadowsky”, in view of WO 2014/102722 Ben et al., hereinafter “Ben”, further in view of US 2015/0339363 Moldoveanu et al., hereinafter “Moldoveanu” (cited previously).
Regarding claim 12, Sadowsky discloses an evaluation acquisition unit (Para 54; the electronic display has input means to receive an evaluation, see para 64) configured to acquire deliverable evaluation the group (Para 33 discloses a collective analysis done to determine a collective mental state), wherein the output control unit (Figure 1, element 120 and 140 and Para 31) performs the combination evaluation based on the deliverable evaluation (Para 33).
	Although the modified Sadowsky reference discloses a variety of inputs (Para 36) that help guide the evaluation of mental states, i.e. be part of the final outputted result of mental state, i.e. the report, and briefly mentions asking a question to the group of users (Para 49), it does not explicitly state a questionnaire provided to the target users. 
	However, Moldoveanu discloses a system of evaluating an emotional mental state (Abstract) and teaches a questionnaire provided to the target users (Para 103, 106, and 121).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a questionnaire as taught Moldoveanu, in the invention of Sadowsky, in order to receive information from the user regarding their state, store it, and use it to generate a report on their mental/emotional state (Moldoveanu; Para 103, 106, and 121).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Regarding the argument for the limitation “determine whether to perform output to notify to continue an event in which the plurality of target users participate based on the temporally sequential data related to the plurality of target users”, examiner respectfully disagrees. Considering Sadowsky first, Para 6 discloses “The rendering may be based on data which is received from the web service” and “The rendering may further comprise recommending a course of action based on the mental state of the individual” which shows that the output is based on the collected data, including the temporally sequential data and can notify a user about the course of action, thereby can notify the user to continue performing an event. In terms of the reference Ben, examiner agrees with the argument, however, Para 121 discloses an “or” limitation. The device can be controlled by thinking “or” by any other mental state which might be measured. Ben discloses measuring heart rate in Para 163 and in Para 337 discloses that the system might use the correlation of data to suggest to the user whether or not an action should be stopped (or continued). For these reasons, examiner holds the rejection.
In terms of the temporally sequential sensing data, it is known in the art that heart rate when measured continuously is shown as a pulse wave, given that Sadowsky discloses continuous measurement, examiner does not believe that this amendment is sufficient to overcome the prior art, more specifically because it is not recited how this pulse wave is being used or analyzed, instead it is assumed that all the data is being used, thereby generally reads on the disclosure of Sadowsky. Examiner suggests clarifying how the pulse wave signal is analyzed to potentially overcome the current prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792